Citation Nr: 9904268	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-37 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for residuals of a 
fractured right 10th rib.  

4.  Entitlement to service connection for peptic ulcer 
disease.  

5.  Entitlement to an evaluation greater than the current 30 
percent rating for service-connected left foot and ankle 
disability.  

6.  Entitlement to an evaluation greater than the current 20 
percent rating for service-connected right foot and ankle 
disability.

7.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO).  
In a February 1995 rating decision, inter alia, the RO denied 
the veteran's claims of entitlement to service connection for 
a back disability, entitlement to an increased evaluation for 
service-connected left foot disability, then rated as 20 
percent disabling, entitlement to an increased evaluation for 
service-connected right foot disability, rated as 20 percent 
disabling, and entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities.  In an August 1995 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for a right shoulder disorder, peptic ulcer 
disease, and residuals of a fractured right 10th rib.  The 
veteran subsequently perfected appeals of those decisions 
with the filing of substantive appeals in August 1995 and 
October 1995.  

The Board notes that in a December 1996 rating action, the 
disability evaluation of the veteran's left foot disability 
was increased from a 20 percent rating to a 30 percent 
rating.  That award is less than the maximum evaluation 
available, however, and consequently the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board also notes that in the course of a September 1998 
hearing before the Board, the veteran provided testimony 
regarding the issues of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for a right hand, arm, and neck 
disability resulting from VA treatment.  These issues have 
not been heretofore adjudicated and the Board is therefore 
without jurisdiction of those issues.  They are referred to 
the RO for their initial adjudication.  The Board notes with 
regard to those issue, however, that in November 1997, the 
veteran filed a claim with the RO pursuant to the Federal 
Tort Claims Act.  There is no indication in the veteran's 
claims file of the ultimate disposition of that tort claim.  

The Board also notes that the veteran has asserted a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  This issue has also not been heretofore 
adjudicated and is also referred to the RO for initial 
adjudication.  

The Board notes further that during the course of the 
veteran's September 1998 hearing before the Board, he claimed 
entitlement to an evaluation greater than 10 percent for 
service-connected right elbow epicondylitis.  That matter was 
addressed in the February 1995 rating action and the subject 
of a statement of the case, but it is not clear that it was 
addressed in the substantive appeal.  It has not been 
certified for appellate review and is referred to the RO for 
appropriate action.  

The Board also points out that during the course of the 
September 1998 hearing, the veteran submitted a substantial 
amount of evidence and written statements that were 
associated with the claims file.  It is noted that the 
veteran waived RO consideration of that additional evidence 
and all other evidence that had been submitted subsequent to 
the issuance of the Statement of the Case.  On the basis of 
that waiver, the Board may proceed with appellate review.  
38 C.F.R. § 20.1304 (1998).  

Finally, for the reasons that will be explained below, the 
Board is compelled to remand the issue of entitlement to a 
total rating based on individual unemployability due to 
service connected disabilities.  


FINDINGS OF FACT

1.  There is no competent medical evidence relating a right 
shoulder disability to service or to a disease or injury of 
service origin.

2.  There is no competent medical evidence relating a back 
disability to service or to a disease or injury of service 
origin.

3.  There is no competent medical evidence showing the 
current existence of residuals of a fractured right 10th rib 
disability to service.

4.  There is no competent medical evidence relating peptic 
ulcer disease to service or to a disease or injury of service 
origin.

5.  All relevant evidence necessary for the proper 
disposition of the veteran's well grounded claims for an 
increased evaluations for bilateral foot and ankle 
disabilities have been properly developed by the RO to the 
extent possible.  

6.  The veteran's service-connected left foot and ankle 
disability results in the effective loss of the use of his 
left foot and ankle.

7.  The veteran's service-connected right foot and ankle 
disability is manifested by moderate osteoporosis of the 
bones of the tarsus and the foot and significant and severe 
pain that is exacerbated when the veteran attempts to walk 
with crutches, and that is productive of severe impairment of 
the right foot and ankle, but not loss of use.

CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a right 
shoulder disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim of service connection for residuals 
of a fractured right 10th rib is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of service connection for peptic 
ulcer disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The schedular criteria for an evaluation of 30 percent, 
but not higher, for a right foot and ankle disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.71a, Diagnostic Code 5284 (1998).

6.  The schedular criteria for an evaluation of 40 percent, 
but not higher, for a left foot and ankle disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Issues

The veteran contends that service connection should be 
granted for a right shoulder disability, a back disability, 
and residuals of a fractured right 10th rib, as secondary to 
his service-connected bilateral foot and ankle disability.  
He bases this contention on the allegation that these 
disabilities were caused by traumatic episodes or falls that 
were the direct result of the instability associated with 
having to walk with crutches on his very painful feet and 
ankles.  He points out that service connection has previously 
been established for his right elbow epicondylitis on the 
same basis.  He argues that, in fact, his back disability 
resulted from the very same fall that caused his right elbow 
disorder.  

The veteran also contends that service connection for peptic 
ulcer disease should be granted; he advances two theories for 
its establishment.  First, the veteran argues that his 
current ulcer disorder is a direct result of the ingestion of 
anti-inflammatory drugs, particularly Motrin, that he has had 
to take over the years in order to relieve the pain 
associated with his service-connected bilateral foot and 
ankle disorder. 

In the alternative, he contends that the service medical 
records and other evidence establishes that he was treated 
for ulcers in service and that his current ulcer disorder is 
directly related to those in-service ulcers.  The veteran 
believes that all of his service medical records are not 
available, particularly those regarding his hospitalization 
during basic training for ulcers.  The veteran has submitted 
written statements from friends and relatives who state that 
while he was in the service, they visited him in a hospital, 
where he was being treated for ulcers. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1997).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, No. 97-7014 (Fed. Cir. 
Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Service connection is in effect for bilateral foot and ankle 
disabilities and a right elbow epicondylitis.  The veteran 
has claimed entitlement to service connection for a right 
shoulder disability, a back disability, residuals of a 
fractured right 10th rib and a peptic ulcer disability.  As 
noted above, except for the peptic ulcer disease, the veteran 
has not argued, and in fact, there is no evidence that any of 
these disabilities were incurred in service.  It is the 
veteran's primary contention that his right shoulder 
disability, back disability and fractured right 10th rib were 
incurred in falls that were caused by the instability 
associated with his service-connected disabilities, and in 
particular the necessity to use crutches for ambulating.  
With respect to peptic ulcer disease, the veteran has alleged 
that the anti-inflammatory medication prescribed to relieve 
the pain associated with his service-connected lower 
extremity disorders have resulted in gastric or duodenal 
ulcers.  As noted, he has also alleged that evidence of 
peptic ulcer disease in service signaled the onset of his 
current gastric ulcers.  As stated, the veteran must satisfy 
as to each claim all three elements noted above if that claim 
is to be well grounded.  

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  With respect to the right shoulder, the medical 
records reflect that the veteran received treatment from VA, 
including physical therapy, for right shoulder and scapular 
pain between August 1994 and November 1997.  Magnetic 
Resonance Imaging (MRI) of the right shoulder in April 1996 
found no evidence of rotator cuff tear, but did find probable 
minimal tendonitis.  VA examination in November 1997 found 
increased crepitus with movement of the right shoulder and 
yielded a diagnosis of probable right shoulder rotor cuff 
syndrome.  

With respect to the veteran's claimed back disorder, the 
record reflects that x-rays of the thoracic spine in 
September 1994 revealed wedging of the mid-to-lower thoracic 
vertebral bodies with osteoporosis and degenerative change.  
X-rays of the cervical spine in September 1994 revealed some 
component of osteoporosis.  The veteran first reported low 
back pain upon VA examination in December 1994 that he 
related to a fall one year prior in which he stated that he 
also hurt his right elbow.  Mechanical low back pain was 
noted.  MRI of the cervical spine in February 1996 revealed 
minimal degenerative changes with bony spurring and 
desiccation of the disc material at multiple levels.  

In terms of the veteran's claimed right 10th rib disability, 
although the medical records reflect that the veteran 
received treatment for a fractured right 10th rib in August 
1994, there is no indication of additional complaints, 
treatment, or diagnosis relating to the rib thereafter.  

With respect to peptic ulcer disease, the Board notes that in 
September 1989, following complaints of epigastric pain of 
two weeks duration, an upper gastrointestinal series resulted 
in differential diagnoses of "diverticulum, 
pseudodiverticulum and less likely an ulcer."  An endoscopy 
in January 1995 found pyloric edema with two ulcers in the 
antrum and a normal bulb.  An esophageal gastroduodenoscopy 
in March 1995 yielded an assessment of hiatal hernia and 
prepyloric ulcer.  In January 1996, the veteran was 
hospitalized with an admission diagnosis of functional 
gastric outlet obstruction secondary to chronic peptic ulcer 
disease.  During hospitalization an antrectomy and a 
gastrojejunostomy with Roux-en-y were performed.  

Based upon the foregoing medical records, with the exception 
of the claimed residuals of a fractured right 10th rib, for 
purposes of the analysis of whether there is a well grounded 
claim, the Board may concede that the veteran currently has 
the other disorders claimed.  

Given the veteran's alternative contention with respect to 
peptic ulcer disease being related to service, as to that 
disability and only that disability, the question is whether 
there is medical, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury.  The veteran believes that all of his service medical 
records are not available, particularly those regarding his 
hospitalization during basic training for ulcers.  The 
veteran has submitted written statements from friends and 
relatives asserting to the effect that while he was in the 
service, they visited him in a hospital where he was being 
treated for ulcers.  Service medical records reflect a 
hospital report for admission on March 24, 1986 a notation of 
"peptic ulcer? During BCT, healed by UGI during BCT.  No 
trouble now."  Post-service medical records for treatment of 
an unrelated disorder dated in June 1978, reflect "one 
episode of peptic ulcer disease when he first entered the 
army with questionable bleed; he has on recurrence since 
then."  Based upon this evidence, it is not established that 
ulcer disease was present in service; it was identified only 
for clinical history purposes, with no contemporaneous 
showing of ulcer pathology in service or within the first 
post-service year.  

Given the current existence of a right shoulder disorder, a 
back disorder, and peptic ulcer disease, the next question 
for consideration is whether there is medical evidence of a 
nexus between an in-service disease or injury and any of his 
currently diagnosed disabilities at issue.  As to the 
veteran's own opinions that any or all of these disorders are 
related to his service-connected disabilities or service, he 
is not qualified to render a medical opinion and his 
statements cannot serve as competent medical evidence of the 
etiology of any current disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the considerable number of VA outpatient and 
hospitalization treatment records and VA examination reports, 
described above.  As noted above, a complete review of the 
medical evidence fails to reveal any medical opinion 
supporting the veteran's contention that any of his claimed 
disorders are related to his service-connected foot and ankle 
disorders or to service.  The records are not devoid, 
however, of physicians comments regarding an alleged 
relationship.  

With respect to the right shoulder disorder, VA outpatient 
treatment records in December 1994 reflect that the examiner 
noted the veteran's chronic shoulder pain, and stated that 
the veteran dated it back to a fall that had occurred in 
August 1994 as the result of the instability associated with 
his service-connected ankles and feet disorder.  The examiner 
indicated that the records from August 1994 were not in the 
chart except for X-rays of a rib examination.  The report 
stated that the veteran wanted the examiner to verify the 
relationship of the veteran's shoulder problems to the August 
1994 fall.  The examiner noted that the veteran has been a 
reliable 

historian, and stated that it is certainly consistent with 
the veteran's description of the fall that the shoulder 
injury occurred at the same time, but the examiner concluded 
by stating that it could not be proved.  

With respect to the back disorder, the veteran has claimed 
that it occurred either at the time that he sustained the 
service-connected right elbow injury in February 1992 or in 
August 1994 at the same time that he injured his right 10th 
rib and his right shoulder.  In the history provided by the 
veteran, the report of the December 1994 VA examination 
associates the veteran's mechanical low back pain with the 
right ankle disorder.  A VA outpatient treatment note and a 
VA orthopedic examination report, both dated in March 1995, 
noted the veteran's foot trauma, right elbow trauma, and back 
problems, and stated that the veteran was crutch dependent 
and fell from crutches in August 1994 and injured his back.  

With respect to the veteran's theory that his peptic ulcer 
disease is related to medication used by him in the treatment 
of his service-connected bilateral foot and ankle 
disabilities, the same March 1995 outpatient treatment note 
referred to above also noted the veteran's peptic ulcer 
disease and indicated that the veteran "used to take Motrin 
and codeine for pain in his lower extremities but this was 
felt to lead to gastric ulcers."  In that regard, the 
veteran has also submitted a statement of a physician, 
Dr. W., dated in January 1997, requesting that the veteran 
not be given Motrin or other non-steroidal anti-inflammatory 
medications, and noting that this class of medications has 
been shown to cause duodenal ulcers and aggravate underlying 
ulcers.

Again, the Board must conclude that the veteran has not 
satisfied a requisite for a well grounded claim, namely 
medical evidence of a nexus between an in-service disease or 
injury and the claimed disabilities.  First, there are no 
medical statements commenting on the direct relationship 
between the veteran's current peptic ulcer disease and his 
alleged in service ulcer.  Second, the physician's comments 
and notations outlined in detail above do not satisfy the 
medical evidence nexus requirement with regard to the 
secondary claims, because they are clearly and totally based 
upon background information or history provided exclusively 
by the veteran.  In this regard, the Board notes that, 
although an examiner can render a current diagnosis based on 
his or her examination of the veteran, it bears emphasis 
that, without a thorough review of the record, a diagnosis or 
medical opinion regarding etiology can be no better than the 
facts alleged by the veteran. In effect, it is mere 
speculation. See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
see also Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Essentially, it was to the veteran's benefit to relate his 
claimed disorders to his service-connected disabilities.  In 
light of that, it would be difficult to conclude that the 
physicians various statements set out above, in isolation, 
represents "competent" medical evidence of a nexus between 
the veteran's service-connected disabilities and his claimed 
current disorders.

In that regard, the veteran is advised that in order to 
present a well-grounded claim of service connection for a 
right shoulder disorder, a back disorder a right 10th rib 
disorder and/or peptic ulcer disease, he must submit 
competent medical evidence showing he currently has any such 
disorder that is linked or related to service or to a 
service-connected disability.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since a well-
grounded claim has not been submitted, and there is no 
indication of the existence of pertinent evidence that could 
make the claim well grounded, the VA is not obligated by 
statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for any such 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, No. 97-7014 
(Fed. Cir. Oct. 7, 1997).  


Increase Rating Issues

The Board notes that the veteran's increased rating claims 
are well grounded and have been adequately developed.  38 
U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).


Factual Background

Service medical records reveal that in March 1968, the 
veteran fell from an observation tower while serving in 
Vietnam, and sustained bilateral comminuted fractures os 
calcis, without nerve or artery involvement.  The veteran 
developed osteomyelitis in the left foot and was hospitalized 
for the remainder of his service.  He was discharged to a 
Medical Holding Company in October 1968 prior to separation.

Following service, the veteran underwent initial VA 
examination in March 1972.  X-rays revealed deformity of both 
ankles.  The veteran complained of pain on walking and was 
noted to be using canes.  The veteran was unable to run or 
jump because of pain and weakness of both feet.  The left 
foot was worse than the right.  The veteran could take only a 
few steps on his toes and when he walked on his heels a few 
steps, he complained of pain.  Dorsal flexion and plantar 
flexion of ankles was normal.  There was tenderness laterally 
and medially on pressure over both heels and over the 
metatarsal areas on plantar and dorsal aspect.  

Based upon the foregoing evidence, service connection was 
established in an April 1972 rating action for os calcis left 
foot traumatic injury and os calcis right foot injury.  These 
disabilities were assigned a 20 percent evaluation and a 10 
percent evaluation, respectively.  

Upon VA orthopedic examination in December 1977, it was noted 
that the veteran had been developing subtalar arthritis 
bilaterally.  It was the examiner's clinical tendency to 
consider the right foot as being more symptomatic.  A triple 
arthrodesis was recommended which was eventually performed on 
the right foot in June 1978.  

Following the removal of the cast, in October 1978, the 
veteran was found to be ambulatory.  Although X-rays revealed 
union at all levels of the surgical site, the veteran had 
pain at the talonavicular joint of the right ankle.  Pain was 
also reported with valgus deformity of the left ankle.  The 
veteran was noted to have good progression and was being 
advanced to full weight bearing.  
Based upon the foregoing evidence, the disability evaluation 
of the veteran's right foot disorder was increased to 20 
percent in a February 1979 rating decision.  The evaluation 
of the left foot remained at 20 percent.  

The veteran was hospitalized in August 1979 for complaints of 
persistent pain in the right ankle and was noted to be still 
using crutches.  The diagnosis was status post right third 
arthrodesis with a failure of the subtalar joint fusion.  
Based upon that diagnosis a subtalar fusion with an autogenic 
bone graft from the left anterior iliac crest was performed.  

The veteran was hospitalized in September 1980 with a 
preoperative diagnosis of a painful left subtalar joint.  
During hospitalization, a triple arthroses of the left foot 
was performed.  In October 1980, the veteran was hospitalized 
and underwent a scheduled medial calcanectomy, pin removal 
and cast change.  

In October 1981, the veteran underwent a left tarsal tunnel 
syndrome release.  Post-operatively, the veteran was reported 
to continue to have severe pain localized in the medial 
aspect of the left foot.  In March 1983, the veteran was 
hospitalized and underwent neurolysis on the left tarsal 
tunnel for pain relief.  Following one week of 
hospitalization, the veteran was noted to have severe pain in 
his ankle with no relief at time of discharge.  

In November 1991, the veteran was given a preoperative 
diagnosis of left medial foot pain.  Based upon that 
diagnosis, he underwent a neurolysis of the left medial foot 
and fat foot graft to the left medial foot from the abdomen.  
The post-operative diagnosis was left medial foot pain.  

Upon VA examination in April 1992, the veteran complained of 
constant, often sharp, and lancinating pain into the left 
foot that was increased by even minor weight bearing on that 
side.  He was reported to have had milder but still 
troublesome and chronic pain in the right ankle joint that 
was increased by weight bearing.  Upon examination, the 
veteran could stand on the right foot, but that produced 
pain.  He could not rise on his toes because of the pain.  
There was a scar beneath the lateral malleolus on the right 
foot but no inflammation or swelling.  There was tenderness 
on the anterior ankle joint on that side.  The veteran was 
unable to bear any weight at all on the left side.  There was 
a hammertoe deformity present in the second through fourth 
toes on the left foot, and multiple scars over the anterior, 
lateral, and posterior ankle on the left side.  There was 
gross bony deformity over and beneath the medial malleolus on 
the left, but no swelling or inflammation.  There was found 
to be exquisite tenderness over the entire ankle joint, over 
the sole of the foot, and over the dorsal surface of the left 
foot.  The veteran was unable to ambulate because of the 
pain.  

The diagnoses were status post bilateral calcaneal fractures; 
status post triple arthrodesis procedures bilaterally; 
history of osteomyelitis of the left ankle; status post left 
tarsal tunnel release; status post multiple neurolysis and 
neuroma resections of the left foot; and chronic bilateral 
foot pain.   

The veteran underwent VA examination in December 1994.  The 
veteran's history of the in-service concussion fracture of 
both feet and the numerous surgical procedures stemming from 
this injury were noted.  It was also noted, by history, that 
as a result of a fall approximately one year prior, the 
veteran had suffered right elbow epicondylitis and has low 
back pain as well.  Upon examination, the examiner noted that 
the veteran could walk only with the aid of crutches and had 
relatively little mobility of either ankle.  It was further 
noted that the veteran was currently involved in extensive 
physical therapy using TENS ultrasound and whirlpool 
treatments as well as analgesic therapy to relieve him of 
constant pain in both feet, especially on the left, and the 
right elbow and lower back.  Examination of the lower limbs 
revealed, with the exception of the feet, no muscular atrophy 
of the pelvic girdle musculature, with intact iliopsoas and 
quadriceps function although the examiner noted limitation of 
pain in the lower back.  Examination of the knee joints 
revealed full range of motion as did examination of the hips.  
Deep tendon reflexes at the knees were depressed to 
approximately 50 percent of normal, and were absent at both 
Achilles tendon points.  There was no inversion or eversion 
motor activity of either ankle joint that was attributed by 
the examiner to have resulted from the veteran's surgical 
fusions.  Plantar flexion and dorsiflexion of the feet were 
reduced to approximately 30 percent of normal.  Cocked toe 
deformities of both feet were evident, and callous formation 
was evident on the soles of both feet.  X-rays of both feet 
were noted to show extensive osteoarthritis and fusion of 
multiple tarsal bones of both feet compatible with the noted 
surgery.  There was also generalized osteoporosis noted on 
other X-rays.  

The examiner concluded that the veteran, as a consequence of 
concussive injury to both feet, had suffered extensive 
degenerative osteoarthritis of both feet with loss of 
function and the performance of bilateral triple arthrodesis 
with a tarsal nerve tunnel release and neurolysis of the left 
foot.  The examiner opined that this has left the veteran 
with substantial disability confining him to the use of 
crutches and the use of a wheelchair and requires extensive 
rehabilitative therapy to relieve pain and to sustain 
function.  

In August 1996, the veteran appeared at a hearing before a 
hearing officer at the RO and testified that he suffers 
chronic pain and nerve damage in his feet that feels like 
someone stabbed him with a sharp knife.  He stated that he 
also has arthritis that causes a severe burning in both feet.  
He noted that his right foot is his strongest and that it 
supports all of his weight while he is using crutches, but 
that there are times when the pain is so unbearable on his 
right foot that he can't apply any pressure at all on that 
foot, and that he is immobile until the pain subsides.  

In December 1996, based upon the foregoing evidence, the 
hearing officer at the RO issued a decision that increased 
the disability evaluation of the veteran's service-connected 
left foot disorder from 20 percent to 30 percent.  The 
evaluation of the veteran's service-connected right foot 
disorder was continued at 20 percent.  

The veteran underwent VA examination in November 1997.  The 
report of that examination noted that his complaints included 
right and left ankle malunion with secondary multiple 
surgeries and nerve entrapment syndromes.  The veteran's 
history of the in-service injury to both ankles and the 
numerous surgical procedures stemming from this injury were 
noted.  The veteran complained of increased pain with walking 
or moving of the ankles.  It was noted that he has treated 
the ankle pain with Tylenol with codeine and that he uses 
crutches to keep the weight off of the ankles.  The veteran 
stated that any walking or use of the ankles causes him pain.  
Upon examination, the right ankle showed flexion to 85 
degrees and extension to 70 degrees.  Left ankle flexion was 
to 80 degrees and extension was to 75 degrees.  The veteran 
had a lateral scar over the right lateral ankle and several 
scars over the left medial ankle and left lateral ankle where 
surgeries had been done for nerve entrapment and bone unions.  
It was noted that the veteran used crutches to ambulate.  The 
pertinent diagnosis was right and left ankle malunion with 
secondary surgeries and nerve entrapments.  X-rays of the 
right ankle and foot revealed evidence of moderate 
osteoporosis of the bones of the tarsus and the foot.  There 
was also a moderate flat foot deformity and evidence of 
probable healed fracture of the os calcis.  X-rays of the 
left ankle and foot revealed osteoporosis of the tarsal bones 
and a flat foot deformity with a flattened healed deformed os 
calcis due to a healed fracture.  There was degenerative 
arthritis also present in the ankle mortise.  

In September 1998, the veteran and his spouse testified 
before the undersigned member of the Board.  The veteran 
stated that his bilateral foot and ankle disability had 
increased in severity and were thus deserving of increased 
evaluations.  He noted that he has a TENS units that he uses 
on his foot and also noted the use of a wheelchair.  He 
testified to the complete loss of the use of his left foot, 
and severe degenerative changes in both feet.  He indicated 
that he awakens in the middle of the night because of the 
pain.  He noted that his right foot is the strongest, and 
that if he has to walk on crutches, he uses his right foot 
for weight bearing and that he could walk short distances, 
but then his right foot goes out and he becomes stuck.  He 
stated that he mostly cannot walk because of the pain.  

Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1996).

As noted above, through various written and oral statements, 
the veteran has argued that his bilateral foot and ankle 
disabilities have increased in severity and were thus 
deserving of increased evaluations.  

The veteran currently has a 20 percent rating evaluation for 
his right foot and ankle disability and a 30 percent rating 
for his left foot and ankle disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 which provides for the 
evaluation of foot injuries.  Evaluations are provided as 
follows: when moderate, 10 percent; when moderately severe, 
20 percent; when severe, 30 percent.  The Diagnostic Code 
further notes that a 40 percent rating may be assigned where 
there is actual loss of use of the foot.  The schedular 
criteria do not further elaborate on the distinction between 
moderately severe and severe foot injuries, however, they are 
designed to reflect average impairments of earning capacity 
resulting from disease or injury in civil occupations.  
38 U.S.C.A. § 1155.

38 C.F.R. § 4.71a, Diagnostic Code 5271, provides for the 
evaluation of limited ankle motion by assigning a 10 percent 
rating for moderate limitation and 20 percent for marked 
limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 provides 
for the evaluation of ankylosis of the ankle.  For ankylosis 
limiting the ankle's plantar flexion to less than 30 degrees, 
the evaluation is 20 percent.  For ankylosis limiting plantar 
flexion to between 30 degrees and 40 degrees, or limiting 
dorsiflexion to between 0 degrees and 10 degrees, a 30 
percent evaluation is provided.  For ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, a 40 percent 
evaluation is provided.

The Board has reviewed all of the evidence.  The right lower 
extremity disability is currently rated under Diagnostic Code 
5284 at 20 percent for moderately severe impairment while the 
left lower extremity disability is rated under the same code 
at 30 percent for severe impairment.  The application of 
Diagnostic Code 5271 relating to limited range of motion 
would not result in an increased rating for either lower 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271.  
The criteria for application of an increased rating under 
Diagnostic Code 5270 have not been met because there has been 
no finding or diagnosis of ankylosis of either ankle by any 
competent medical evidence.  Diagnostic Code 5284 would 
permit the assignment of a 30 percent evaluation for the 
right lower extremity if there is a finding that the 
veteran's injury has caused severe impairment of his right 
foot and a 40 percent evaluation for the either lower 
extremity if there is a finding of the actual loss of use of 
either foot.

The veteran has continuously complained of pain in both of 
his feet and ankles with the left being greater than the 
right.  Recent VA medical examinations in 1994 and 1997 and 
testimony elicited from the veteran reveal that the veteran 
is essentially unable to ambulate for any extended duration 
without the use of crutches, and that when he does use 
crutches he must place all of his weight on his right foot.  
The examiner who examined the veteran in 1994 concluded that 
the veteran's concussive injury to both feet, resulted in the 
express loss of function of the left foot.  Based on these 
and other findings, the Board finds that the veteran has 
effectively lost the use of his left foot.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.  Thus, a 40 percent rating is 
warranted under Diagnostic Code 5284 for the veteran's left 
foot and ankle disability.  The Board observes that a 40 
percent evaluation for a left foot and ankle disability would 
be the maximum rating permissible in view of the "amputation 
rule."  38 C.F.R. § 4.68 (1998).  This regulation provides 
that the combined evaluations for disabilities as a result of 
an amputation shall not exceed the rating for the amputation 
at the site of the amputation.  By way of example, the 
regulation states that the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation as provided by 38 C.F.R. § 4.71a, Diagnostic Code 
5165.  This rating may be combined with evaluation for 
disabilities above the knee, but not to exceed the above-the-
knee amputation rating.

In contrast, the Board observes that the veteran has not 
actually or effectively lost the use of his right lower 
extremity.  As noted above, the veteran is able to ambulate, 
at least with the use of crutches, by placing all of his 
weight on his right foot.  By the same token, however, it is 
clear that the veteran is continuously experiencing 
significant and severe pain as a result of his right foot and 
ankle disability.  Although this manifestation of pain is 
exacerbated when the veteran attempts to walk, it has also 
been objectively demonstrated without motion.  In addition, 
x-rays of the right ankle and foot revealed evidence of 
moderate osteoporosis of the bones of the tarsus and the 
foot.  Based on these and other findings, the Board finds 
that the level of disability meets the criteria of severe 
impairment of the right foot under Diagnostic Code 5284.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Thus, a 30 percent 
rating is warranted.

Further, the Board has considered whether the veteran could 
be accorded a separate 10 percent rating for a tender scar on 
the right foot, under 38 C.F.R. § 4.118, Diagnostic Code 
7804, but has found that such an approach is not supported by 
the clinical data or VA regulatory criteria.  In that regard, 
the United States Court of Veterans Appeals has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, notwithstanding 
38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  In Esteban, however, the Court ruled that the 
critical element is that none of the manifestations of each 
such disability could be duplicative of or overlapping with 
the symptomatology of any of the other disabilities in 
question; instead, each must be separate and distinct in 
nature. Id. at 262.

In the veteran's case, the service-connected right foot and 
ankle disability is to be evaluated as 30 percent under 38 
C.F.R. Part 4, Code 5284, which focuses on the degree of 
impairment of a foot injury as a whole.  The Board finds that 
the veteran's surgical scar is clearly part and parcel, and 
not separate and distinct from the veteran's service-
connected foot and heel disability.  This is evident in the 
reports of the recent VA examinations in 1992 and 1997 where 
scars on the right ankle were noted, but no pathology with 
respect to those scars were described.  Regardless, it is 
clear that since the point of the veteran's right foot and 
ankle pain is the same as the point of the right ankle scar 
itself, it necessarily overlaps and duplicates the foot and 
ankle disability as compensated within the parameters of 
Diagnostic Code 5284.  As such, the assignment of a separate 
10 percent rating is contrary to the rules prohibiting 
pyramiding, embodied in 38 C.F.R. § 4.14 (1998).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.  Furthermore, 
the Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1998) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In this case, however, the veteran is already in 
receipt of ratings higher than the maximum rating for loss of 
motion and the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 
4.59 do not provide a basis for a higher rating.  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for residuals of a 
fractured right 10th rib is denied.  

Entitlement to service connection for peptic ulcer disease is 
denied.  

A 30 percent rating is granted for the right foot and ankle 
disability, subject to the regulations governing the award of 
monetary benefits.

A 40 percent rating is granted for the left foot and ankle 
disability, subject to the regulations governing the award of 
monetary benefits.


REMAND

The decision reached above has provided the veteran with 
increased evaluations for his service-connected disabilities.  
Since those increased evaluations could have a direct impact 
on the veteran's claim of a total rating based on individual 
unemployability due to service-connected disabilities, the 
Board believes that the total rating issue must be initially 
adjudicated by the RO in that light so as to prevent any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 394 
(1993).  

Under the circumstances of this case, the Board is of the 
opinion that additional adjudication is required.  The case 
is REMANDED to the RO for the following:

	The RO should also readjudicate the 
veteran's claim for a total rating based 
on individual unemployability due to 
service-connected disabilities in 
consideration of the additional evidence 
obtained since issuance of the last 
supplemental statement of the case on the 
issue and the grant of increased 
evaluations for the veteran's service-
connected disabilities.  If any benefit 
sought is not granted, the veteran and his 
representative should be furnished a copy 
of a supplemental statement of the case, 
and be given an opportunity of responding 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.  

No action by the veteran is required until he receives 
further notice.  The purpose of this remand is to ensure due 
process.  The Board intimates no opinion, legal or factual, 
as to the disposition warranted in the case pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

